Citation Nr: 0510452	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  03-02 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to June 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied service connection for PTSD.  

The veteran duly appealed the RO's decision and in October 
2003, he testified at a Board hearing at the RO.  
Unfortunately, the recording of that hearing was lost and in 
a July 2004 letter, the veteran was advised that he was 
entitled to an additional Board hearing.  See 38 U.S.C.A. § 
7102 (West 2002); 38 C.F.R. § 20.707 (2004).  The veteran 
elected to attend a Board videoconference hearing in lieu of 
an in-person Board hearing.  In November 2004, the veteran 
testified at a Board videoconference hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of that 
hearing is of record.  


FINDINGS OF FACT

1.  The veteran did not serve in combat during service.

2.  The record contains no credible supporting evidence that 
the veteran's claimed in-service stressors occurred.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In an August 2002 letter, the 
RO notified the veteran of the information and evidence 
needed to substantiate and complete his claim, and of what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
generally advised the veteran to identify any additional 
information that he felt would support his claim.  Pelegrini 
v. Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical and personnel 
records are on file and the RO has obtained all post-service 
medical records identified by the veteran.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  
The veteran has provided stressor information in written 
statements, in clinical settings, and at his November 2004 
Board hearing; however, his statements do not contain the 
level of detail or specificity necessary to enable the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
to conduct research for any corroborative evidence.  

Under the VCAA, the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2004).  An examination is 
deemed "necessary" if the record does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  In this case, as set forth in more detail below, the 
record does not establish a verified in-service stressor 
event; thus, a medical examination or nexus opinion is not 
necessary to reach a decision on the claim.  Indeed, referral 
of this case for a VA examination or opinion as to the 
etiology of the veteran's claimed PTSD would in essence place 
the examining physician in the role of a fact finder.  This 
is the Board's responsibility.  In other words, any medical 
opinion which links the veteran's claimed PTSD to his 
military service would necessarily be based solely on the 
veteran's uncorroborated assertions regarding stressors.  

Indeed, the United States Court of Appeals for Veterans 
Claims (Court) has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant).

In the absence of corroborated in-service stressors upon 
which a medical examiner could base a diagnosis of PTSD, any 
such opinion would be useless.  Under the circumstances 
presented in this case, a remand for such examination and 
opinion would serve no useful purpose.  As the Court has 
stated: "VA's . . . . 'duty to assist' is not a license for 
a 'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a 
claim."  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

I.  Factual Background

The veteran's service medical records show that in August and 
September 1966, he reported that he was worried about his 
wife, who was pregnant.  The impression was acute anxiety.  
The remaining service medical records are negative for 
complaints or findings of a psychiatric disorder, including 
PTSD.  Indeed, at his June 1967 military separation medical 
examination, psychiatric evaluation was normal.  On a report 
of medical history, the veteran denied a history of frequent 
or terrifying nightmares, depression or excessive worry, and 
nervous trouble of any sort.  

The veteran's service personnel records show that he received 
various awards and decorations, including the Vietnam Service 
Medal and a Vietnam Campaign Medal.  His military 
occupational specialty was communication specialist.  

In January 1968, the veteran submitted an application for VA 
compensation benefits, seeking service connection for anal 
warts and residuals of a back injury.  His application is 
silent for notations of a psychiatric disability, including 
PTSD, as is medical evidence obtained in connection with the 
claim.  In a March 1968 rating decision, the RO denied the 
claim.  

In September 1976, August 1978, September 1986, October 1988, 
and August 1991, the veteran unsuccessfully attempted 
reopening of his claim of service connection for a back 
disability.  His claims are again silent for notations of a 
psychiatric disability, including PTSD, as is evidence 
submitted in support of the claims.  

In November 1995, the veteran submitted a claim of service 
connection for PTSD.  In a December 1995 letter, the RO asked 
the veteran to submit or identify information regarding his 
claimed in-service stressors.  The veteran did not respond.  

In connection with his claim, the RO obtained VA clinical 
records, dated from January 1995 to February 1996.  These 
records are negative for complaints or findings of a 
psychiatric disorder, including PTSD.  

In a March 1996 letter, the RO notified the veteran that his 
claim had been denied as he had failed to submit the 
requested evidence.  He was advised that if he submitted the 
requested evidence by December 1996, the RO could continue 
processing the claim.  The veteran did not respond.  See 38 
C.F.R. § 3.158(a) (providing that where evidence requested in 
connection with an original claim is not furnished within one 
year after the date of request, the claim will be considered 
abandoned; after the expiration of one year, further action 
will not be taken unless a new claim is received).

In August 2002, the veteran again submitted a claim of 
service connection for PTSD.  In September 2002, the veteran 
responded to the RO's request for specific information 
regarding his claimed stressors.  The veteran wrote:

I was in my bunk at Van Tam [sic] in the Spring 
when I heard a loud bang.  I went out to see a 
Hawaian [sic] kid that was a really nice guy with 
his entire face blown out.  The kid had 9 days left 
and he was going home to get married.  This 
happened because another guy was playing with a M79 
round.  The Hawian [sic] kid was reading a letter 
from his girl when the other troop threw the 
grenade and told the Hawian [sic] kid to catch.  
The round went off and killed the kid.  I was 
chosen as an investigator and had to listen to all 
these things over and over and then I was told by 
my superiors that the person that killed the kid 
was getting slapped on the wrist because he came 
from a wealthy family.  

The veteran indicated that the incident he described occurred 
across the street from the 36 Evac Hospital in the Spring of 
1967.  

In connection with the veteran's claim, the RO obtained VA 
clinical records, dated from June 2000 to June 2003, showing 
treatment for various complaints, including PTSD.  During a 
June 2002 evaluation, the veteran reported that he had served 
as a communications specialist in Vietnam with the 90th 
Replacement Company, 76th Transportation Battalion.  He 
indicated that he worked in the warehouse for a unit that 
repaired helicopters.  He indicated that he did not serve in 
combat.  The veteran reported that he was the most frightened 
in Vietnam when his clothes were burned in a duffle bag in 
the back of a truck.  He also claimed that at some point 
shortly after his arrival in Vietnam, he lost control and had 
to be strapped down and given Morphine.  He indicated that he 
was given too much medication, broke the straps, and almost 
died.  Finally, he described an incident in which he was 
eating in a mess hall and saw one man throw a grenade at 
another man.  The grenade exploded in the man's face and the 
veteran carried the injured man across the street to a 
hospital.  The veteran stated that he blamed himself for the 
incident.  The diagnoses included PTSD.

At his November 2004 videoconference hearing, the veteran 
testified that while he was in Vietnam, he had witnessed 
quite a few traumatic experiences.  Specifically, the veteran 
described an incident in which he was at mail call in an 
orderly room when he heard a loud bang.  He stated that he 
went running toward the noise and saw a soldier who had been 
killed.  He indicated that he had to look through the dead 
soldier's personal belongings and learned that he only had 
one week left in Vietnam and was getting married.  The 
veteran indicated that he was unclear about the date of the 
incident, although it reportedly occurred in 1967.  He also 
indicated that he was unable to remember the name of the 
soldier who was killed.  The veteran indicated that he 
remembered the name of his company commander and clerk, but 
had been unsuccessful in locating them.  The veteran 
indicated that his company had kept the grenade matter 
"under cover" because they thought it might be "a racial 
thing."  When asked about the factual discrepancies between 
the veteran's most recent version of this stressor and those 
previously reported, the veteran responded that he had been 
trying to forget the incident and had put it out of his mind.  
The veteran also described an incident in which he was on 
guard duty and fired into the darkness.  He indicated that he 
learned the next morning that a monkey had been killed.  

II.  Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2004).

In addition to the criteria set forth above, service 
connection for PTSD requires (1) medical evidence diagnosing 
the condition in accordance with the applicable criteria, (2) 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; (3) and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2004); Anglin v. West, 11 
Vet. App. 361, 367 (1998).

The evidence required to support the occurrence of an in-
service stressor varies depending on whether or not the 
veteran was engaged in combat with the enemy.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

Where the veteran did not engage in combat with the enemy, 
the Court has held that credible supporting evidence means 
that the veteran's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a non-combat stressor; 
nor can credible supporting evidence of the actual occurrence 
of an in-service stressor consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389 
(1996).

In other words, if the veteran's claimed stressor is not 
combat-related, uncorroborated testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Rather, the record must contain service records or 
other credible supporting evidence to the her testimony as to 
the occurrence of the claimed stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 
(1994); 38 C.F.R. § 3.304(f) (2004).

VA General Counsel has held that "[t]he ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination whether evidence establishes that a veteran 
engaged in combat with the enemy is resolved on a case-by-
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  VA O.G.C. Prec. Op. No. 12-99, 65 
Fed. Reg. 6,256-58 (2000).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  Analysis

Applying the facts in this case to the criteria set forth 
above, the Board finds that service connection for PTSD must 
be denied.  

As noted, service connection for PTSD requires medical 
evidence of a diagnosis of PTSD; a link between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f).  The evidence required to support the 
occurrence of an in-service stressor varies depending on 
whether or not the veteran was engaged in combat with the 
enemy.  

After carefully reviewing all pertinent evidence in this 
case, the Board finds that the veteran did not engage in 
combat with the enemy.  First, service department records 
show that the veteran did not have a combat-related military 
occupational specialty, nor did he receive any military 
citation indicative of combat service, such as the Purple 
Heart Medal or Combat Infantryman Badge.  While the record 
indicates he received a Vietnam Service Medal and a Vietnam 
Campaign Medal, those awards do not provide any confirmation 
that he personally "engaged in combat with the enemy."  
Indeed, in clinical settings, the veteran has acknowledged 
that he did not serve in combat.  In short, the record 
contains no indication that the veteran participated in any 
event constituting an actual fight or encounter with a 
military foe, hostile unit or instrumentality.  For the 
foregoing reasons, the Board finds that the record shows that 
the veteran did not engage in combat during service.  

Where, as here, the record does not establish that the 
claimant "engaged in combat with the enemy," his assertions 
of in-service stressors, standing alone, cannot as a matter 
of law provide evidence to establish an event claimed as a 
stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, as a matter of law, "credible 
supporting evidence that the claimed in[-]service event 
actually occurred" cannot be provided by medical opinion 
based on post-service examination.  Moreau v. Brown, 9 Vet. 
App. 389, 394-96 (1996).  Rather, the burden is on the 
claimant to provide "credible supporting evidence from any 
source" that the event alleged as the stressor in service 
occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).

In this case, as set forth above, the veteran has reported 
various stressors over the course of his appeal, including an 
incident in which a soldier died after a grenade exploded.  
Questions of the veteran's credibility notwithstanding, the 
Board finds that the record contains no credible supporting 
evidence that these claimed stressors actually occurred.  As 
noted, the veteran has failed to provide sufficient detail to 
allow VA to conduct additional  evidentiary development in an 
attempt to corroborate his claimed stressors.  For the 
foregoing reasons, the Board is unable to find as a factual 
matter that the veteran's alleged stressors ever actually 
occurred. 

In sum, the Board finds that the veteran did not have combat 
duty and his alleged in-service stressors relating to 
anecdotal incidents have not been corroborated by official 
records, buddy statements, or any other supportive evidence.  
He has not produced any witness who can corroborate his 
testimony.  Furthermore, the veteran's lack of detail about 
the alleged incidents make it impossible for them to be 
verified by the U.S. Armed Services Center for Research of 
Unit Records.  The veteran's diagnosis of PTSD, first shown 
many years after service, has not been attributed to a 
verified in-service stressor.  Accordingly, service 
connection for PTSD must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case and the claim for service connection for 
PTSD must be denied.  Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
	Jason R. Davitian
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


